Judgment, Supreme Court, New York County (James Yates, J.), rendered September 8, 1999, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of ÍV2 to 9 years, unanimously affirmed.
The verdict.was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the court’s determinations concerning identification. The undercover officer, who had ample time to observe the seller, radioed a detailed description that defendant matched, and made a prompt and reliable identification. Concur — Saxe, J.P., Rosenberger, Ellerin, Wallach and Marlow, JJ.